



Exhibit 10.3


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is dated as of January 21, 2020 between
Enstar Group Limited, a Bermuda corporation (“Company”), and Paul O’Shea
(“Executive”) and amends and restates in its entirety all previous Employment
Agreements between Company and Executive.


BACKGROUND


Company desires to continue to employ Executive, and Executive desires to
continue to be an employee of Company, on the terms and conditions contained in
this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:


TERMS


1.
CAPACITY AND DUTIES



1.1.    Employment; Acceptance of Employment. Company hereby employs Executive
and Executive hereby agrees to continue employment by Company for the period and
upon the terms and conditions hereinafter set forth. Effective on the date
hereof, this Agreement replaces the Employment Agreement between Company and
Executive, dated as of May 19, 2017, and the rights and obligations of each
party shall be governed entirely by this Agreement from January 21, 2020 (the
“Commencement Date”).


1.2.    Capacity and Duties.


(a)    Executive shall serve as President of Company. Executive shall perform
such duties and shall have such authority consistent with his position as may
from time to time be specified by the Chief Executive Officer of Company, acting
reasonably. Executive shall report directly to the Chief Executive Officer of
Company and his place of business shall be Company’s office in Bermuda. It is
recognised that extensive travel may be necessary or appropriate in connection
with the performance of Executive’s duties hereunder and in particular that
certain actions required to be taken to satisfactorily dispose of the duties
hereunder must be taken in Bermuda.
(b)    Executive shall devote his full working time and energy, skill and best
efforts during his working hours to the performance of his duties hereunder, in
a manner that will comply with Company’s rules and policies and will faithfully
and diligently further the business and interests of Company.


(c)    During the Term (as hereinafter defined), Executive shall not be employed
by or participate or engage in or in any manner be a part of the management or
operation of any business enterprise other than Company without the prior
written consent of the Board of Directors of the Company, which consent shall
not be unreasonably withheld or delayed. Notwithstanding anything herein to the
contrary, nothing shall preclude Executive from (i) serving on the boards of
directors of a reasonable number of other companies or corporations or the
boards of a reasonable number of trade associations and/or charitable
organizations, provided the Company’s written consent is obtained prior to
accepting such position, (ii) engaging in charitable, community and other
business affairs, and (iii) managing his personal investments and affairs,
provided that such activities do not materially interfere with the proper
performance of his responsibilities and duties hereunder.


2.
TERM OF EMPLOYMENT



2.1    Term. The term of Executive’s employment hereunder shall commence on the
Commencement Date and end on March 1, 2023, as further extended or unless sooner
terminated in accordance with the other provisions hereof (the “Term”).


2.2    Continuous Employment. The Executive’s period of continuous employment
with the Company commenced on November 29, 2001.


3.
COMPENSATION



1

--------------------------------------------------------------------------------







3.1    Basic Compensation. As compensation for Executive’s services during the
first twelve months of the Term, Company shall pay to Executive a salary at the
annual rate of $1,500,000 payable in periodic installments in accordance with
Company’s regular payroll practices in effect from time to time. For each
subsequent twelve-month period of Executive’s employment hereunder, Executive’s
salary shall be in the amount of his initial annual salary with such increases,
as may be established by the Compensation Committee of the Board of Directors of
Company in consultation with Executive. Once increased, Executive’s annual
salary cannot be decreased without the written consent of Executive. Executive’s
annual salary, as determined in accordance with this Section 3.1, is hereinafter
referred to as his “Base Salary.”


3.2    Performance Bonus. Executive shall, following the completion of each
fiscal year of Company during the Term, be eligible for a performance bonus in
accordance with Company’s performance bonus plan. Executive shall also be
eligible for additional equity and other incentive awards, at a level
commensurate with his position and in accordance with the policies and practices
of the Company.


3.3    Employee Benefits. During the Term, Executive shall be entitled to
participate in such of Company’s employee benefit plans and benefit programs, as
may from time to time be provided by Company. In addition, during the Term,
Executive shall be entitled to the following:


(a)    a life insurance policy in the amount of five times the Executive’s Base
Salary, provided that Executive assists Company in the procurement of such
policy (including, without limitation, submitting to any required physical
examinations and completing accurately to the best of Executive’s knowledge any
applicable applications and or questionnaires);


(b)    fully comprehensive medical and dental coverage on a worldwide basis for
the Executive, his spouse and dependents and an annual medical examination for
same;


(c)    long term disability coverage, including coverage for serious illness,
and full compensation paid by Company during the period up to and until
Executive begins receiving benefits under such long term disability plan. In the
event that the generally applicable group long-term disability plan contains a
limitation on benefits that would result in Executive’s being entitled to
benefit payments under such plan which are less than 50% of his Base Salary,
Company shall provide Executive with an individual disability policy paying a
benefit amount that, when coupled with the group policy benefit payable, would
provide Executive with aggregate benefits in connection with his long-term
disability equal to 50% of Base Salary (provided that, if an individual policy
cannot be obtained for such amount on commercially reasonable rates and on
commercially reasonable terms, Company shall provide Executive with a policy
providing for the greatest amount of individual coverage that is available on
such standard terms and rates). Provision of any individual disability policy
will also be contingent upon Executive being able to be insured at commercially
reasonable rates and on commercially reasonable terms and upon Executive
assisting Company in the procurement of such policy (including, without
limitation, submitting to any required physical examinations and completing
accurately to the best of Executive’s knowledge any applicable applications and
or questionnaires); and


(d)    payment from the Company of an amount equal to 10% of Executive’s Base
Salary each year to Executive as contribution to his pension plans.


3.4    Vacation. During the Term, Executive shall be entitled to a paid vacation
of 30 days in each year of the Term together with the usual public holidays.


3.5    Expense Reimbursement. Company shall reimburse Executive for all
reasonable out-of-pocket expenses incurred by him in connection with the
performance of his duties hereunder in accordance with its regular reimbursement
policies as in effect from time to time.


4.
TERMINATION OF EMPLOYMENT



4.1    Death of Executive. If Executive dies during the Term, and for the year
in which Executive dies, Company achieves the performance goals established in
accordance with any incentive plan in which Executive participates, Company
shall pay Executive’s estate an amount equal to the bonus that Executive would
have received had he been employed by Company for the full year, multiplied by a
fraction, the numerator of which is the number of calendar days Executive was
employed in such year and the denominator of which is 365. In addition,


2

--------------------------------------------------------------------------------





Executive’s spouse and dependents (if any) shall be entitled for a period of 36
months, to continue to receive medical benefits coverage (as described in
Section 3.3) at Company’s expense if and to the extent Company was paying for
such benefits for Executive’s spouse and dependents at the time of Executive’s
death.


4.2    Disability. If Executive is or has been materially unable for any reason
to perform his duties hereunder for 120 days during any period of 150
consecutive days, Company shall have the right to terminate Executive’s
employment upon 30 days’ prior written notice to Executive at any time during
the continuation of such inability, in which event Company shall thereafter be
obligated to continue to pay Executive’s Base Salary for a period of 36 months,
periodically in accordance with Company’s regular payroll practices and, within
30 days of such notice, shall pay any other amounts (including salary, bonuses,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive under this Agreement as of the date of such termination. The
amount of payments to Executive under disability insurance policies paid for by
Company shall be credited against and shall reduce the Base Salary otherwise
payable by Company following termination of employment. If, for the year in
which Executive’s employment is terminated pursuant to this Section, Company
achieves the performance goals established in accordance with any incentive plan
in which Executive participates, Company shall pay Executive an amount equal to
the bonus that Executive would have received had he been employed by Company for
the full year, multiplied by a fraction, the numerator of which is the number of
calendar days Executive was employed in such year and the denominator of which
is 365. Executive shall be entitled for a period of 36 months, to continue to
receive at Company’s expense medical benefits coverage (as described in Section
3.3) for Executive and Executive’s spouse and dependents (if any) if and to the
extent Company was paying for such benefits to Executive and Executive’s spouse
and dependents at the time of such termination.


4.3    Termination for Cause or without Good Reason. Executive’s employment
hereunder shall terminate immediately upon notice that the Board of Directors of
Company is terminating Executive for Cause (as defined herein) or upon notice
from Executive that Executive is resigning without Good Reason (as defined in
Section 4.4(c)), in which event Company shall not thereafter be obligated to
make any further payments hereunder other than amounts (including salary and
expense reimbursement) that have been fully earned by, but not yet paid to,
Executive under this Agreement as of the date of such termination. “Cause” shall
mean (a) fraud or dishonesty in connection with Executive’s employment that
results in a material injury to Company, (b) conviction of any felony or crime
involving fraud or misrepresentation or (c) after Executive has received written
notice of the specific material and continuing failure of Executive to perform
his duties hereunder (other than by reason of death or disability) and has
failed to cure such failure within 30 days of receipt of the notice, or (d)
material and continuing failure to follow reasonable and lawful instructions of
the Board of Directors after Executive has received prior written notice of the
specific material and continuing failure to follow such instructions and has
failed to cure such failure within 30 days of receipt of the notice.


4.4    Termination without Cause or for Good Reason.


(a)    If (1) Executive’s employment is terminated by Company for any reason
other than Cause or the death or disability of Executive, or (2) Executive’s
employment is terminated by Executive for Good Reason (as defined herein):


(i)    Company shall pay Executive any amounts (including salary, bonuses,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive under this Agreement as of the date of such termination, together
with any payment in lieu of accrued but untaken holiday;


(ii)    Company shall pay Executive a lump sum amount equal to three times the
Base Salary payable to him as of the date of such termination;


(iii)    Executive shall be entitled to continue to receive medical benefits
coverage (as described in Section 3.3) for Executive and Executive’s spouse and
dependents (if any) at Company’s expense for a period of 36 months;


(iv)    Anything to the contrary in any other agreement or document
notwithstanding, each outstanding equity incentive award granted to Executive
before, on or within three years after the Commencement Date shall become
immediately vested and exercisable on the date of such termination; and


(v)    In addition, if, for the year in which Executive is terminated, Company
achieves the performance goals established in accordance with any incentive plan
in which Executive participates, Company


3

--------------------------------------------------------------------------------





shall pay an amount equal to the bonus that Executive would have received had he
been employed by Company for the full year.


(b)    Upon making the payments described in this Section 4.4, Company shall
have no further obligation to Executive under this Agreement. To the extent that
the payments to be made under this Section 4.4 are damages (which is not
admitted), Company and Executive agree that the terms of this Section 4.4
represent a genuine pre-estimate of the loss to the Executive that would arise
on termination of employment hereunder in the circumstances described and does
not constitute a penalty. Company waives any requirement on Executive to
mitigate his losses in respect of such termination.


(c)    “Good Reason” shall mean the following:


(i)    material breach of Company’s obligations hereunder, provided that
Executive shall have given written notice thereof to Company, and Company shall
have failed to remedy the breach within 30 days;


(ii)    the relocation of Executive’s principal business office outside of
Bermuda without the Executive’s prior agreement; or


(iii)    any material reduction in Executive’s duties or authority.


4.5    Change in Control.


(a)    If, during the Term, there should be a Change of Control (as defined
herein), and within 1 year thereafter either (i) Executive’s employment should
be terminated for any reason other than for Cause or the death or disability of
Executive or (ii) Executive terminates his employment for Good Reason (as
defined in Section 4.4):


(i)    Company shall pay Executive any amounts (including salary, bonuses,
expense reimbursement, etc.) that have been fully earned by, but not yet paid
to, Executive under this Agreement as of the date of such termination, together
with any payment in lieu of accrued but untaken holiday;


(ii)    Company shall pay Executive a lump sum amount equal to three times
Executive’s Base Salary as of the date of such termination;


(iii)    Executive shall be entitled to continue to receive medical benefits
coverage (as described in Section 3.3) for Executive and Executive’s spouse and
dependents (if any) at Company’s expense for a period of 36 months;


(iv)    Anything to the contrary in any other agreement or document
notwithstanding, each outstanding equity incentive award granted to Executive
before, on or after the date hereof shall become immediately vested and
exercisable on the date of such termination; and


(v)    In addition, if, for the year in which Executive is terminated, Company
achieves the performance goals established in accordance with any incentive plan
in which Executive participates, Company shall pay an amount equal to the bonus
that Executive would have received had he been employed by Company for the full
year.


(b)    Upon making the payments described in this Section 4.5, Company shall
have no further obligation to Executive under this Agreement. To the extent that
the payments to be made under this Section 4.5 are damages (which is not
admitted), Company and Executive agree that the terms of this Section 4.5
represent a genuine pre-estimate of the loss to the Executive that would arise
on termination of employment hereunder in the circumstances described and does
not constitute a penalty. Company waives any requirement on Executive to
mitigate his losses in respect of such termination.


(c)    A “Change in Control” of Company shall mean:


(i)    the acquisition by any person, entity or “group” required to file a
Schedule 13D or Schedule 14D-1 under the United States Securities Exchange Act
of 1934 (the “1934 Act”) (excluding, for this purpose, Company, its
subsidiaries, any employee benefit plan of Company or its subsidiaries which
acquires


4

--------------------------------------------------------------------------------





ownership of voting securities of Company, and any group that includes
Executive) of beneficial ownership (within the meaning of Rule 13d-3 under the
1934 Act) of 50% or more of either the then outstanding ordinary shares or the
combined voting power of Company’s then outstanding voting securities entitled
to vote generally in the election of directors;


(ii)    the election or appointment to the Board of Directors of Company, or
resignation of or removal from the Board, of directors with the result that the
individuals who as of the date hereof constituted the Board (the “Incumbent
Board”) no longer constitute at least a majority of the Board, provided that any
person who becomes a director subsequent to the date hereof whose appointment,
election, or nomination for election by Company’s shareholders, was approved by
a vote of at least a majority of the Incumbent Board (other than an appointment,
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of Company) shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or


(iii)    approval by the shareholders of Company of: (i) a reorganization,
merger or consolidation by reason of which persons who were the shareholders of
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of the combined voting power of
the reorganized, merged or consolidated company’s then outstanding voting
securities entitled to vote generally in the election of directors, or (ii) a
liquidation or dissolution of Company or the sale, transfer, lease or other
disposition of all or substantially all of the undertaking or assets of Company
(whether such assets are held directly or indirectly).


5.
RESTRICTIVE COVENANTS



5.1    Restrictive Covenants.


(a)    Executive acknowledges that he is one of a small number of key executives
and that in such capacity, he will have access to confidential information of
the Company and will engage in key client relationships on behalf of the Company
and that it is fair and reasonable for protection of the legitimate interests of
the Company and the other key executives of the Company that he should accept
the restrictions described in Exhibit A hereto.


(b)    Promptly following Executive’s termination of employment, Executive shall
return to the Company all property of the Company, and all documents, accounts,
letters and papers of every description relating to the affairs and business of
the Company or any of its subsidiaries, and copies thereof in Executive’s
possession or under his control, other than any such in Executive’s possession
or under his control in his capacity as a stockholder of Company or that are
available publicly.


(c)    Executive acknowledges and agrees that the covenants and obligations of
Executive in Exhibit A and this Section 5.1 relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees that the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) restraining Executive from
committing any violation of the covenants and obligations contained in Exhibit A
and this Section 5.1. These injunctive remedies are cumulative and are in
addition to any other rights and remedies the Company may have at law or in
equity.


(d)    Executive agrees that if he applies for, or is offered employment by (or
is to provide consultancy services to) any other person, firm, company, business
entity or other organization whatsoever (other than an affiliate of the Company)
during the restriction periods set forth in Exhibit A, he shall promptly, and
before entering into any contract with any such third party, provide to such
third party a full copy of Exhibit A and this Section 5.1 in order to ensure
that such other party is fully aware of Executive’s obligations hereunder.


5.2    Intellectual Property Rights. Executive recognizes and agrees that
Executive’s duties for the Company may include the preparation of materials,
including written or graphic materials for the Company or its affiliate, and
that any such materials conceived or written by Executive shall be done within
the scope of his employment as a “work made for hire.” Executive agrees that
because any such work is a “work made for hire,” the Company (or the relevant
affiliate of the Company) will solely retain and own all copyright in said
materials. Executive agrees to disclose and assign to the Company his entire
right, title and interest in and to all other


5

--------------------------------------------------------------------------------





intellectual property rights in such work and all inventions and improvements
related to the Company’s business or to the business of the Company’s affiliates
(including, but not limited to, all financial and sales information), whether
patentable or not, whether made or conceived by him individually or jointly with
others at any time during his employment by the Company hereunder. Such
inventions and improvements are to become and remain the property of the Company
and Executive shall take such actions as are reasonably necessary to effectuate
the foregoing.


6.
MISCELLANEOUS



6.1    Key Employee Insurance. Company shall have the right at its expense to
purchase insurance on the life of Executive, in such amounts as it shall from
time to time determine, of which Company shall be the beneficiary. Executive
shall submit to such physical examinations as may reasonably be required and
shall otherwise cooperate with Company in obtaining such insurance.


6.2    Indemnification/Litigation. Company shall indemnify and defend Executive
against all claims arising out of Executive’s activities as an officer or
employee of Company or its affiliates to the fullest extent permitted by law and
under Company’s organizational documents. During the Term and for six years
following the end of the Term, Executive shall be entitled to be covered by a
policy of directors' and officers' liability insurance on commercially
reasonable terms sufficient to cover the risk to Executive that would reasonably
be expected to result from his activities as aforesaid and a copy of the policy
shall be provided to Executive upon his request from time to time. To the extent
permitted by law, Executive will, also continue to receive the benefit of the
Director Indemnification Agreement between the Executive and the Company dated
January 31, 2007, and the benefit of any variation to or replacement of the
Director Indemnification Agreement agreed by the parties during the term. At the
request of Company, Executive shall during and after the Term render reasonable
assistance to Company in connection with any litigation or other proceeding
involving Company or any of its affiliates, unless precluded from so doing by
law. Company shall provide reasonable compensation to Executive for such
assistance rendered after the Term.


6.3    Indemnification/Taxation. Company recognises that Executive has and will
continue to spend significant time in jurisdictions outside of Executive's tax
residence, and that while outside his tax residence Executive has and will
continue to discharge his duties for Company. Company agrees as follows:


(a)    to indemnify Executive for any liability for, or in connection with, any
taxation relating to Executive's compensation in any jurisdiction other than the
Executive’s tax residence for the period for which the relevant tax claim or
demand is made, which arises as a direct consequence of the Executive being in
that jurisdiction in order to discharge his duties to Company prior to and/or
after Commencement Date; and
(i)    to provide all reasonable support to Executive in responding to any such
claim or demand for or in connection with taxation by any statutory authority
outside the jurisdiction of his tax residence; and
(ii)    to indemnify Executive for all costs and expenses reasonably incurred by
Executive (including legal fees) in responding to or defending any such claims
or demands; and
(b)    to engage a service provider to prepare all required tax filings by any
statutory authority outside of the Executive’s tax residence arising due to
Executive discharging his duties outside of his tax residence and related to
Executive's compensation from Company, provided, however that Executive shall
have the right to have his own personal tax adviser participate in the review
and preparation of the filings.
In indemnifying Executive, Company will pay any liabilities, costs or expenses
the subject of the indemnity without undue delay. The Company will ensure that
the net sum received by Executive pursuant to the indemnity covers all such
liabilities, costs or expenses, with such net sum calculated by the Company or
its service provider; provided, however that Executive shall have the right to
have his own personal tax adviser participate in the review of the calculation
to the extent reasonably practicable.
6.4    No Mitigation. In no event shall Executive be required to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under this Agreement, and such amounts shall not be reduced whether
or not Executive obtains other employment after termination of his employment
hereunder.




6

--------------------------------------------------------------------------------





6.5    Severability. The invalidity or unenforceability of any particular
provision or part of any provision of this Agreement shall not affect the other
provisions or parts hereof.


6.6    Assignment; Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by Company only with the Executive’s consent and only to
any person or entity which may become a successor in interest (by purchase of
assets or stock, or by merger, or otherwise) to Company in the business or
substantially all of the business presently operated by it. Any Change in
Control is deemed an assignment. Subject to the foregoing, this Agreement and
the rights and obligations set forth herein shall inure to the benefit of, and
be binding upon, the parties hereto and each of their respective permitted
successors, assigns, heirs, executors and administrators.


6.7    Notices. All notices hereunder shall be in writing and shall be
sufficiently given if hand-delivered, sent by documented overnight delivery
service or registered or certified mail, postage prepaid, return receipt
requested or by email, addressed as set forth below or to such other person
and/or at such other address as may be furnished in writing by any party hereto
to the other. Any such notice shall be deemed to have been given as of the date
received, in the case of personal delivery, or on the date shown on the receipt
or confirmation therefor, in all other cases. Any and all service of process and
any other notice in any action, suit or proceeding shall be effective against
any party if given as provided in this Agreement; provided that nothing herein
shall be deemed to affect the right of any party to serve process in any other
manner permitted by law.


(a)    If to Company:


Enstar Group Limited
P.O. Box HM 2267
Windsor Place, 3rd Floor
22 Queen Street
Hamilton HM JX
Bermuda


Attention: Chief Executive Officer, with a copy to the General Counsel
Email: Email address on file in Company database


(b)    If to Executive:


Paul O’Shea
Address on File with Company’s Human Resources Staff
Email: Email address on file in Company database


6.8    Entire Agreement; Modification; Advice of Counsel.


(a)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the matters contemplated herein and supersedes all prior
agreements and understandings with respect thereto. No addendum, amendment,
modification, or waiver of this Agreement shall be effective unless in writing.
Neither the failure nor any delay on the part of any party to exercise any right
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy preclude any other or further exercise
of the same or of any other right or remedy with respect to such occurrence or
with respect to any other occurrence. Each party acknowledges that in entering
into this agreement it does not rely on, and shall have no remedies in respect
of, any statement, representation, assurance or warranty (whether made
innocently or negligently) that is not set out in this Agreement. Each party
agrees that it shall have no claim for innocent or negligent misrepresentation
or negligent misstatement based on any statement in this Agreement. Nothing in
this Section 6.8(a) shall limit or exclude any liability for fraud.


(b)    Executive acknowledges that he has been afforded an opportunity to
consult with his counsel with respect to this Agreement.


6.9    Collective Agreements. There is no collective agreement which directly
affects Executive's employment hereunder.


7

--------------------------------------------------------------------------------





6.10    Third Party Rights. No one other than a party to this agreement shall
have any right to enforce any of its terms.
6.11    Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of Bermuda, to the extent
applicable, without giving effect to otherwise applicable principles of
conflicts of law.


6.12    Jurisdiction. Company and Executive irrevocably agree that the courts of
Bermuda shall have exclusive jurisdiction to settle any dispute or claim arising
out of or in connection with this Agreement or its subject matter or formation
(including non-contractual disputes or claims).
6.13    Headings; Counterparts. The headings of paragraphs in this Agreement are
for convenience only and shall not affect its interpretation. This Agreement may
be executed in two or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to constitute
the same Agreement.


6.14    Further Assurances. Each of the parties hereto shall execute such
further instruments and take such additional actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.


6.15    Clawback Right. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation paid to Executive pursuant to
this Agreement or any other agreement or arrangement with Company that is
subject to recovery under any law, government regulation, stock exchange listing
requirement or Company policy approved by the Board and notified to the
Executive, will be subject to such deductions and clawback as may be required to
be made pursuant to such law, government regulation, stock exchange listing
requirement or Company policy.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




ENSTAR GROUP LIMITED


By:     /s/ Guy Bowker
Name: Guy Bowker
Title: Chief Financial Officer




    
/s/ Paul O'Shea
    Paul O’Shea


8

--------------------------------------------------------------------------------





Exhibit A


Restrictive Covenants


A.
Noncompetition. During the Term and, if Executive fails to remain employed
through March 1, 2023, for a period of eighteen (18) months after Executive’s
employment terminates (the “Restriction Period”), Executive shall not, without
the prior written permission of the Board, directly or indirectly engage in any
Competitive Activity. The term “Competitive Activity” shall include (i) entering
the employ of, or rendering services to, any person, firm or corporation engaged
in the insurance and reinsurance run-off or any other business in which the
Company or any of its affiliates has been engaged at any time during the last
twelve months of the Term and to which Executive has rendered services or about
which Executive has acquired Confidential Information or by which Executive has
been engaged at any time during the last twelve months of his period of
employment hereunder and in each case in any jurisdiction in which the Company
or any of its affiliates has conducted substantial business (hereinafter defined
as the “Business”); (ii) engaging in the Business for Executive’s own account or
becoming interested in any such Business, directly or indirectly, as an
individual, partner, shareholder, member, director, officer, principal, agent,
employee, trustee, consultant, or in any other similar capacity; provided,
however, nothing in this Paragraph A shall prohibit Executive from owning,
solely as a passive investment, 5% or less of the total outstanding securities
of a publicly-held company, or any interest held by Executive in a
privately-held company as of the date of this Agreement; provided further that
the provisions of this Paragraph A shall not apply in the event Executive’s
employment with the Company is terminated without Cause or with Good Reason.



B.
Confidentiality. Without the prior written consent of the Company, except to the
extent required by an order of a court or tribunal having competent jurisdiction
or under subpoena from an appropriate regulatory authority, Executive shall not
disclose and shall use his best endeavours to prevent the disclosure of any
trade secrets, customer lists, market data, marketing plans, sales plans,
management organization information (including data and other information
relating to members of the Board and management), operating policies or manuals,
business plans or financial records, or other financial, commercial, business or
technical information relating to the Company or any of its subsidiaries or
affiliates or information designated as confidential or proprietary that the
Company or any of its subsidiaries or affiliates may receive belonging to
clients or others who do business with the Company or any of its subsidiaries or
affiliates (collectively, “Confidential Information”) to any third person unless
such Confidential Information has been previously disclosed to the public by the
Company or any of its subsidiaries or affiliates or is in the public domain
(other than by reason of Executive’s breach of this Paragraph B). In the event
that Executive is required to disclose Confidential Information in a legal
proceeding, Executive shall provide the Company with notice of such request as
soon as reasonably practicable, so that the Company may timely seek an
appropriate protective order or waive compliance with this Paragraph B, except
if such notice would be unlawful or would place Executive in breach of an order
of a court or tribunal having competent jurisdiction or of any applicable
regulatory rules or codes of practice or of an undertaking he is required to
give by law or regulation. Nothing in this Agreement prohibits or restricts
Executive (or Executive’s attorney) from initiating communications directly
with, responding to an inquiry from, or providing testimony before the
Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other self-regulatory organization or any other
regulatory authority regarding possible violations of applicable law or making
other disclosures that are protected under the whistleblower provisions of any
applicable law or any undertaking he is required to give by law or regulation.



C.
Non-Solicitation of Employees. During the Restriction Period, Executive shall
not, without the prior written permission of the Board, directly or indirectly
induce any Senior Employee of the Company or any of its affiliates to terminate
employment with such entity, and shall not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, offer
employment to or employ any Senior Employee unless such person shall have ceased
to be employed by the Company or any affiliate for a period of at least six (6)
months. For the purpose of this Paragraph C, “Senior Employee” shall mean a
person who, at any time during the last twelve months of Executive’s period of
employment hereunder:



(i)    is engaged or employed (other than in a clerical, secretarial or
administrative capacity) as an employee, director or consultant of the Company
or its affiliates; and


(ii)    is or was engaged in a capacity in which he obtained Confidential
Information; and


(iii)    had personal dealings with Executive.


9

--------------------------------------------------------------------------------







D.
Non-Disparagement. Save as may be required by law or by any applicable
regulatory rules or codes of practice or an order of a court or tribunal of
competent jurisdiction, Executive shall not do or say anything adverse or
harmful to, or otherwise disparaging of, the Company or its subsidiaries and
their respective goodwill. Save as may be required as aforesaid, the Company
shall not, and shall use its reasonable endeavours to ensure that its officers,
directors, employees and subsidiaries do not do or say anything adverse or
harmful to, or otherwise disparaging of, Executive and his goodwill; provided
that no action by either party in connection with the enforcement of its rights
hereunder shall be construed as a violation of this Paragraph D.



E.
Definition. In this Exhibit A, “directly or indirectly” (without prejudice to
the generality of the expression) means whether as principal or agent (either
alone or jointly or in partnership with any other person, firm or company) or as
a shareholder, member or holder of loan capital in any other company or being
concerned or interested in any other person, firm or company and whether as a
director, partner, consultant, employee or otherwise.



F.
Severability. Each of the provisions contained in this Exhibit A is and shall be
construed as separate and severable and if one or more of such provisions is
held to be against the public interest or unlawful or in any way an unreasonable
restraint of trade or unenforceable in whole or in part for any reason, the
remaining provisions of this Exhibit A or part thereof, as appropriate, shall
continue to be in full force and effect.













10